DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 4/7/2022 has been considered by the examiner.
Allowable Subject Matter
Claims 1, 5-9, 19 are allowed.  Claims 13-16 were previously allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 & 19, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a tool frame comprising…wherein the head connecting portion comprises a ring connected with the tool head and two arms connected with the ring, wherein the arms extend in a proximal direction from the tool head separate from one another, defining a void the full width of the T-shaped cross section between the arms”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Wagner (US 5,003,847), hereinafter Wagner, discloses a tool with a removable tool head.  Wagner is silent to “a tool frame comprising…wherein the head connecting portion comprises a ring connected with the tool head and two arms connected with the ring, wherein the arms extend in a proximal direction from the tool head separate from one another, defining a void the full width of the T-shaped cross section between the arms”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725